Citation Nr: 1606467	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  12-33 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a thyroid disability.

2.  Entitlement to service connection for a dental disability for compensation purposes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2009 and December 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Boston, Massachusetts (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is associated with the claims file.

Initially, the Board notes that the Veteran's claim for entitlement to service connection for a dental disability is captioned as a claim for compensation only, and does not include a claim for treatment.  This is so, because a June 1970 rating decision granted service connection for dental treatment purposes only, finding that the Veteran was entitled to service connection for treatment for teeth numbered 2, 3, 4, 14, 15, 17, 18, 20, and 30.  Accordingly, the Board will consider the Veteran's claim as a claim for entitlement to service connection for compensation purposes.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At his November 2015 hearing before the Board, the Veteran submitted new evidence in the form of private treatment records pertaining to both of his claims on appeal.  He specifically stated that he did not wish to waive RO consideration of this evidence.  Accordingly, the Board must return the case to the RO for consideration of the additional evidence received and for the issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2015).

Additionally, during his November 2015 hearing, the Veteran identified additional potentially relevant evidence which has not yet been associated with the claims file.  The Veteran reported that he received treatment for his dental disability from Dr. Szarlan, beginning in the 1990's, and from Dr. J. Smith before that.  Although some of Dr. Szarlan's records have been associated with the claims file, the earliest records from Dr. Szarlan are dated in 2008.  Accordingly, the RO should attempt to obtain all private treatment records from Dr. Szarlan prior to 2008 and all records from Dr. Smith.

Last, the Veteran should be provided with a VA examination to determine the etiology of his thyroid disorder.  Although the Veteran's service treatment records do not show treatment for a thyroid disorder during service, the Veteran provided testimony that he experienced thyroid symptoms within months of service discharge, and began thyroid treatment at that time.  He reported that he underwent thyroid surgery in 1973 at a private hospital.  Although the hospital has since closed and destroyed its records, he was able to locate a bill from the hospital for the hospital stay.  Based upon the Veteran's testimony, the Board believes that a VA examination is warranted to determine the etiology of his thyroid disorder.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any required authorization from the Veteran, obtain the Veteran's private treatment records from Dr. Szarlan beginning in 1990, and from Dr. J. Smith from 1969.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

3.  Provide the Veteran with a VA examination to determine the etiology of his current thyroid disorder.  After a thorough review of all evidence in the claims file, to include the Veteran's service treatment records, the post-service evidence, and the Veteran's lay statements of record, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's thyroid disorder was incurred in or is otherwise related to the Veteran's military service, to include whether the thyroid disorder first manifested during military service.  A complete rationale must be provided for the opinion(s) proffered.  In rendering the requested opinion and rationale, the examiner must comment on the Veteran's lay statements of in-service and post-service symptomatology and treatment.  The examiner is advised that the Veteran is competent to report observable symptomatology, and that the Veteran's lay statements should be presumed to be credible for the purposes of this examination only.

4.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).

5.  When the above development has been completed, readjudicate the issues on appeal with consideration of all evidence in the claims file, including the evidence received since the December 2012 statement of the case.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




